On writ of error we review judgment of remand in habeas corpus proceedings.
Petitioner was arrested under a fugitive warrant pursuant to Section 8498 C. G. L., and sued out writ of habeas corpus.
Respondent made return showing petitioner was held under the fugitive warrant and under a rendition warrant issued by the Governor of Florida on the requisition of the Governor of Georgia.
The rendition warrant issued by the Governor of Florida appears regular on its face and shows that it was issued in conformity with the applicable Acts of Congress.
The allegations of the petition for writ of habeas corpus were not sufficient to overcome the presumption of the regularity of the proceedings and documents supporting the warrant of rendition.
The judgment should be affirmed on authority of *Page 523 
the opinion and judgment in the case of Chase v. State ex rel.
Burch, 93 Fla. 963, 113 So. 103.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD and ADAMS, J. J., concur.